DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6, 9, 11-14, 16, 19, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claims 1 and 16,.when said electrolysis is a bipolar membrane electrolysis, while there is written description support for, there appears to be insufficient written description support for the full scope of the recited limitation that includes the cation exchange side of the bipolar membrane facing the anode and the anion exchange side of the bipolar membrane facing the cathode.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, 9, 11-14, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1 and 16, it appears that the limitations “in a three-compartment electrolysis cell comprising a central compartment, a cathodic compartment, and an anodic compartment, the cathodic compartment being separated from the central compartment by a cation exchange membrane, and the anodic compartment being separated from the central compartment by an anion exchange membrane” and “wherein said process is carried out by introducing said aqueous composition comprising said lithium sulphate into the central compartment, an aqueous composition comprising lithium hydroxide into the cathodic compartment, and an aqueous composition comprising NH3 into the anodic compartment” are directed to the case when said electrolysis is a monopolar membrane electrolysis process. It is unclear what would be the corresponding limitations when said electrolysis is a bipolar membrane electrolysis process.

Claims 6, 9, and 11-14 are rejected, because they depend from the rejected claim 1. 

Claims 19 and 20 are rejected, because they depend from the rejected claim 16. 

Allowable Subject Matter

Claims 1, 6, 9, 11-14, 16, 19, and 20 are free of prior art. 

Reasons for Allowable Subject Matter

The prior art of record does not teach or render obvious the invention of claims 1 and 16 as a whole, including the limitation of introducing an aqueous composition comprising NH3 into the anodic compartment.  

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-7932. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795